Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
 	The amendment filed 10/20/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-15 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohgitani et al. (US 2019/0283663) (hereinafter Ohgitani).
Re claim 1: Ohgitani discloses a lighting or signaling device, comprising- a first light source (20, fig. 2) provided within a housing (14, 15, fig. 2), the housing (14, 15) defining at least a first light exit region (R1, see annotated fig. 2) and a second light exit region (R2, see annotated fig. 2) independent of each other (see annotated fig. 2), a first part of light (light passing 23b, fig. 2) from the first light source (20) exiting the housing (14, 15) as a first light beam (beam passing R1, see annotated fig. 2) from the first light exit region (R1),a light guide member (19, fig. 2) provided in the housing (14, 15) and assigned to the first light source (20), wherein the light guide member (19)  is positioned and configured to guide a second part of the light (light passing 23a, fig. 2) from the first light source (20) to exit through at least the second light exit region (R2) of the housing (14, 15), and the light guide member (19) includes a light pipe (21, fig. 2) configured to confine the second part of light (light confined between 21c and 21d due to internal reflection, see fig. 3) and transport the second part of light along a longitudinal direction (left right direction, fig. 2) of the light guide member (19); and a light shielding member (23, fig. 2) positioned to shield the light guide member (19) from being directly viewed from the exterior of the lighting or signaling device (13, see fig. 2) by blocking a straight optical path (blocked path, see annotated fig. 2) from the light guide member (19) to the second light exit region (R2).

    PNG
    media_image1.png
    715
    735
    media_image1.png
    Greyscale

Re claim 2: Ohgitani discloses the light guide member (19, fig. 2) is positioned inside the housing (14, 15) such that it is invisible (invisible since it is blocked by 14, 15, fig. 2) when being viewed from the exterior of the lighting or signaling device (13, see fig. 2) in a direction opposite to a light exiting direction (front direction, fig. 2).  

Re claim 8: Ohgitani discloses the light guide member (19, fig. 2) extends from the first light exit region (R1, see annotated fig. 1) to a position (left of R1) adjacent to the second light exit region (R2, see annotated fig. 2) so as to guide the light from the first light source (20, fig. 2) towards the second light exit region (R2).  

Re claim 9: Ohgitani discloses the first light exit region (R1, see annotated fig. 2) and the second light exit region (R2, see annotated fig. 2) are arranged adjacent to each other (see annotated fig. 2).  

Re claim 10: Ohgitani discloses the housing (14, 15, fig. 2) further defines a third light exit region (R3, see annotated fig. 2) configured to emit a third light beam (beam emitted from R3, fig. 2) different (beam emitted from R3 is different from beam emitted from R2 in position/location of emission, see annotated fig. 2) from the first light beam (beam emitted from R1, see annotated fig. 2), wherein the second light exit region and the third light exit region are arranged adjacent to each other, or the first light exit region (R1) is positioned between the second light exit region (R2) and the third light exit region (R3), and wherein the light guide member (19) is further configured to guide the second part of the light (light emitted through R2, see annotated fig. 2) from the first light source (19) to exit through the third light exit region (R3, see annotated fig. 3).  

Re claim 11: Ohgitani discloses the first light exit region (R1, see annotated fig. 2) comprises a first light exit sub-region (R1 can be sub-divided into upper sub region of 23b, fig. 2) and a second light exit sub-region (R1 can be sub-divided into lower sub region of 23b, fig. 2) arranged adjacent to each other.  

Re claims 12 and 14: Ohgitani discloses the first light source (20, fig. 2) is a light source for a daytime running light or a position light of a motor vehicle (see fig. 1) with respect to claims 12 and 14.  

Re claims 13 and 15: Ohgitani discloses a motor vehicle (see fig. 1), comprising the lighting or signaling device according to claim 1 (see claim 1) with respect to claims 13 and 15.

Re claim 21: Ohgitani discloses the light guide member (19, fig. 2) partitions at least one of the first light exit region (R1, see annotated fig. 2) and the second light exit region (R2, see annotated fig. 2) into sub-regions (R2 can be divided into left and right sub-regions, see annotated fig. 2), and the light guide member (19) is positioned below at least one of the first light exit region (21 of 19 is positioned below R1 with respect to the front-rear direction shown in figure 2) and the second light exit region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7 and 18-19 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgitani et al. (US 2019/0283663) in view of Natsume et al. (US 2012/0069592) (hereinafter Natsume).
Re claim 4: Ohgitani fails to teach a second light source, from which light is guided to exit as a second light beam, which is different from the first light beam, from the second light exit region.  
Natsume teaches a second light source (71b, fig. 2), from which light is guided to exit as a second light beam (light emitted from 71b into 43b, fig. 2), which is different from the first light beam (light emitted from 71a into 43a, fig. 2), from the second light exit region (lower region of 42b different from upper region 42a, fig. 2).  
Therefore, in view of Natsume, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second light source, from which light is guided to exit as a second light beam, which is different from the first light beam, from the second light exit region, in order to increase the illumination of the lighting device.

Re claim 5: Ohgitani fails to teach a first optical element positioned and configured to guide the light from the second light source to exit from the second light exit region.  
Natsume teaches a first optical element (42b, fig. 2) positioned and configured to guide the light from the second light source (71b, fig. 2) to exit from the second light exit region (lower region of 42b, fig. 2).  the second light beam (beam of light emitted from 42b, fig. 2) includes at least one of a low light beam (part of light emitted from low beam lamp B, see fig. 2 and para [0038]) and a high light beam for a motor vehicle. 
Therefore, in view of Natsume, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first optical element positioned and configured to guide the light from the second light source to exit from the second light exit region, in order to adjust the light output to produce a desired light distribution range.
Re claim 7: Ohgitani fails to teach the second light beam includes at least one of a low light beam and a high light beam for a motor vehicle.  
Natsume teaches the second light beam (71b, fig. 2) includes at least one of a low light beam (71b can be used as part of low lamp beam B, see fig. 1 and para [0038]) and a high light beam for a motor vehicle.
Therefore, in view of Natsume, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second light source where the second light beam includes at least one of a low light beam and a high light beam for a motor vehicle, in order to increase the illumination of the lighting device.

Re claim 18: Ohgitani teaches the first light source (19, fig. 2) is a light source for a daytime running light or a position light of a motor vehicle (see fig. 1).

Re claim 19: Ohgitani teaches a motor vehicle (see fig. 1), comprising the lighting or signaling device according to claim 4 (see claim 4).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ohgitani et al. (US 2019/0283663) in view of Lindsay et al. (US 2011/0228549) (hereinafter Lindsay).
Re claim 22: Ohgitani fails to teach the first part of light exits the housing from the first light exit region without being guided by the light guide member.  
Lindsay teaches a first part of light (light from 40a exiting through 38, fig. 3) exits the housing (housing of 30, fig. 3) from the first light exit region (region of 38 below 40a and 50a, fig. 3) (see annotated fig. 3) without being guided by the light guide member (42, fig. 3).
Therefore, in view of Lindsay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer lens of Ohgitani by extending an end of the lens such that the first part of light exits the housing from the first light exit region without being guided by the light guide member, in order to provide additional illumination and aesthetic affect to the lighting device.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ohgitani et al. (US 2019/0283663) in view of Salter et al. (US 2019/0248278) (hereinafter Salter).
Re claim 23: Ohgitani fails to teach a reflector that is positioned and configured to receive the second part of the light from the light guide member so as to reflect the second part of the light out of the second light exit region.  
Salter teaches a reflector (36, fig. 6) (reflector, see para [0040]) that is positioned and configured to receive a second part of the light (light from 38, fig. 6) from a light guide member (38, fig. 6) so as to guide the second part of the light (light from 36) to exit from the second light exit region (region of 40 in front of 38, fig. 6) (see para [0040]).  
Therefore, in view of Natsume, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first optical element positioned and configured to guide the light from the second light source to exit from the second light exit region, in order to adjust the light output to produce a desired light distribution range.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
 Regarding applicant's argument that "interpreting R2 as the second light exit region is unreasonable…", the examiner notes that the term region is defined as " an indefinite area of the world or universe" as defined by Merriam-Webster. In the previous annotated fig. 2 the regions R1 and R2 are defined where light emitted from 21 can enter and exit through the region and thereby satisfies the claimed limitation "light exit region". The examiner notes that the claims do not further define where the first and second light exit region is located. The examiner has provided an updated annotation of fig. 2 to be consistent with applicant's argument.
Regarding applicant's argument that "The Examiner further asserts Ohgitani teaches a straight optical path blocked from the light guide member to the second light exit region by showing a blocked path from the light guide member to the non-exit region of the hybrid region in annotated Figure 2. Applicant respectfully submits that such an interpretation is unreasonable", the examiner respectfully disagrees. The examiner notes that in the updated annotated fig. 2 there is an optical path shown where a portion of the light guide member 21 is shielded from being directly viewed from an exterior of the lighting device since a portion of the partition wall 23 blocks the view of portion 22b of the light guide member. As such, the examiner believes that Ohgitani still reads upon the recited limitation.
Regarding applicant's argument that " the Office Action is making two unreasonable interpretations here … ", the examiner notes that the annotated fig. 2 has been updated to be consistent with what the applicant is defining as a light exit region.
However, applicant’s arguments with respect to claim 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest , the light guide member is positioned below the first optical element that is positioned below the second light source and configured to guide the second part of the light from the first light source to the first optical element, such that the second part of the light from the first light source is guided by the first optical element to exit from the second light exit region with respect to claim 6; and a second light source provided within the housing, from which light is guided to exit as a second light beam, which is different from the first light beam, from the second light exit region; and a reflector positioned and configured to guide the light from the second light source to exit from the second light exit region, wherein the light guide member is positioned below the reflector that is positioned below the second light source and configured to guide the second part of the light from the first light source to the reflector, such that the second part of the light from the first light source is guided by the reflector to exit from the second light exit region with respect to claim 24; as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 2009/0027914) and Wuerthele et al. (US 2013/0215633) both disclose a lighting device with a light guide pipe and a reflector.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875